Case 1:16-cr-00186-MSK-GPG Document 235 Filed 06/05/20 USDC Colorado Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLORADO

   Criminal Action No. 16-cr-00186-MSK-GPG

   UNITED STATES OF AMERICA ,

        Plaintiff,

   v.

   1. ROCKY HUTSON ,

        Defendant.


                                  Motion to Withdraw

        The undersigned hereby requests to withdraw as counsel of record in the

   above-captioned case. As grounds for this motion, the government states that

   Special Assistant U.S. Attorney Daniel E. Burrows has accepted a position outside

   of government and will no longer be employed in the U.S. Attorney’s Office (and,

   therefore, no longer authorized to represent the United States in litigation) as of

   June 16, 2020. Assistant U.S. Attorney Peter Hautzinger remains assigned to the
   case and is receiving electronic notice.

        Respectfully submitted this 5th day of June, 2020.
Case 1:16-cr-00186-MSK-GPG Document 235 Filed 06/05/20 USDC Colorado Page 2 of 2




                                       Jason R. Dunn
                                       U.S. Attorney



                                       s/ Daniel E. Burrows
                                       Daniel E. Burrows
                                       1801 California St.
                                       Suite 1600
                                       Denver, CO 80202
                                       Telephone: (303) 454-0100
                                       FAX: (303) 454-0400
                                       E-mail: daniel.burrows@usdoj.gov
                                       Special Assistant U.S. Attorney




                                                                      Page | 2
